Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



.	Claim(s) 1-12, 23, 25-29, 31-42, 53, 55-59 and 61-64 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S. Pre-Grant Publication US 2016/0269218 A1 to Zhang et al. (hereinafter Zhang) in view of US Publication US 2019/0200330 to Wikstrom et al. (Herein after Wikstrom) 

  	As to claims 1, 25, 31, 55 and 61-64, Zhang discloses a method for wireless communication at a user equipment (UE), comprising:
 	receiving, from a base station, control signaling indicating a capability to support a modulation scheme (Zhang; [0181]; [0185]; [0186]; [0189]; [01999] discloses of receiving information that indicates the capability of the base station and based on the information a  modulation table (i.e Fig.1 or Fig.5) is determined. The modulation table includes modulation scheme (i.e MCS index as shown in Fig.5));
 	determining whether the UE is configured to support the modulation scheme (Zhang; [0223]; [0231]; [0188]-[0189]; discloses a UE sending information to the base station indicating that the UE support 256 QAM means UE is configured to support the modulation scheme) ;
 	identifying a plurality of transport block size values based at least in part on the capability to support the modulation scheme and whether the UE is configured with the modulation scheme (Zhang; Fig.5; [0188]; [0231] ; [0239] shows and discloses plurality of TBS size for a MCS Index (i.e Fig.5 shows if the MCS index is 1, then the TBS index values are 6,9).
 	Zhang AT [0243] discloses TBS is used for data transmission, but fails to disclose identifying a scaled transport block size value that is based at least in part on a length of a transmission time interval (TTI). However,  Wikstrom discloses    
   	identifying a scaled transport block size value that is based at least in part on a length of a transmission time interval (TTI) (Wikstrom; Abstract; [0005] discloses of determining scaling factor for the TBS. [0007]; [0058] discloses scale TBS is determined based on the TTI length);
 	mapping the scaled transport block size value to a transport block size value of the plurality of TBS values (Wikstrom; Fig.6:S620; Abstract [0095]-[0096] discloses of applying the scaled factor to the base value to determine the transport block size) and communicating, with a base station during the TTI, data on a transport block having a size corresponding to the mapped TBS value (Wikstrom; [0005]-[0006]; [0096] discloses TBS is used for transmission).  
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention because both of the references disclose TBS. One would be motivated to combine the teaching so that TBS can be determined based on the length of the TTI and thus use the limited resources in an effective way.  

As to claims 2 and 32, the rejection of claim 1 as listed above is incorporated herein. In addition Zhang-Wikstrom discloses further comprising: 
 	identifying a UE capability to support the modulation scheme, wherein determining whether the UE is configured to support the modulation scheme is based at least in part on the UE capability (Zhang; [0223]; [0231]; [0188]-[0189]) .

As to claims 3, 26, 33 and 56, the rejection of claim 1 as listed above is incorporated herein. In addition Zhang-Wikstrom discloses, further comprising:
receiving, from the base station, configuration information for the modulation scheme (Zhang; [0223]; [0231]; [0188]-[0189])
)

 	As to claims 4 and 34, the rejection of claim 3 as listed above is incorporated herein. In addition Zhang-Wikstrom discloses, further comprising:
 	identifying a transport block size index based at least in part on a modulation coding scheme (MCS) index (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).
 	identifying a transport block size value in a transport block size lookup table based at least in part on the TBS index and an allocation of resource blocks (RBs) for the TTI (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).
 	scaling the transport block size value by a factor based at least in part on the length of the TTI, wherein the scaled transport block size value is based at least in part on the scaling (Wikstrom; Fig.6:S620; Abstract [0095]-[0096] discloses of applying the scaled factor to the base value to determine the transport block size). 
 	
 	 As to claims 5, 27 and 35, the rejection of claim 1 as listed above is incorporated herein. In addition Zhang-Wikstrom discloses, wherein receiving the control signaling indicating the capability further comprises:
 receiving, from the base station, the control signaling indicating a base station capability to support the modulation scheme (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]); and


As to claims 6 and 36, the rejection of claim 5 as listed above is incorporated herein. In addition Zhang-Wikstrom discloses, further comprising:
disregarding transport block size values associated with the modulation scheme in a transport block size lookup table based at least in part on determining that the base station does not support the modulation scheme, wherein mapping the scaled transport block size value to the transport block size value of the plurality of transport block size values is based at least in part on the disregarding (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).

As to claims 7 and 37, the rejection of claim 5 as listed above is incorporated herein. In addition Zhang-Wikstrom discloses, wherein  mapping the scaled transport block size value to the transport block size value of the plurality of transport block size values is based at least in part on determining that the base station supports the modulation scheme and determining that the UE is not configured with the modulation scheme (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189])

As to claims 8 and 38, the rejection of claim 7 as listed above is incorporated herein. In addition Zhang-Wikstrom discloses, further comprising:
disregarding one or more transport block size values associated with the modulation scheme based at least in part on determining that the UE is not configured with the modulation scheme, wherein mapping the scaled transport block size value to the transport block size value of the plurality of transport block size values is based at least in part on the disregarding (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189])

As to claims 9, 28, 39 and 57, the rejection of claim 5 as listed above is incorporated herein. In addition Zhang-Wikstrom discloses, wherein the signal indicating the base station capability comprises a radio resource control (RRC) signaling, a UE-specific signaling, a system information block (SIB), or a downlink control information (DCI), or a combination thereof (Zhang; [0208])

As to claims 10, 40 and 58, the rejection of claim 5 as listed above is incorporated herein. In addition Zhang-Wikstrom discloses, further comprising:
receiving, from the base station, configuration information for the modulation scheme (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]), wherein determining whether the UE is configured with the modulation scheme comprises:
determining that the UE is configured with the modulation scheme based at least in part on the configuration information for the modulation scheme (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]),


As to claims 11 and 41, the rejection of claim 5 as listed above is incorporated herein. In addition Zhang-Wikstrom discloses, further comprising:
identifying a transport block size index based at least in part on a modulation coding scheme (MCS) index (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]);
 	identifying a transport block size value based at least in part on the TBS index and an allocation of resource blocks (RBs) for the TTI (Wikstrom; Fig.6:S620; Abstract [0095]-[0096] discloses of applying the scaled factor to the base value to determine the transport block size); and
 	scaling the transport block size value by a factor based at least in part on the length of the TTI, wherein the scaled transport block size value is based at least in part on the scaling (Wikstrom; Fig.6:S620; Abstract [0095]-[0096] discloses of applying the scaled factor to the base value to determine the transport block size).

As to claims 12 and 42, the rejection of claim 1 as listed above is incorporated herein. In addition Zhang-Wikstrom discloses wherein identifying the plurality of transport block size values comprises:
identifying the plurality of transport block size values in a transport block size lookup table based at least in part on whether the UE is configured with the modulation scheme ), wherein mapping the scaled transport block size value to the transport block size value of the plurality of transport block size values comprises:
mapping the scaled transport block size value to the transport block size value of the plurality of transport block size values in the transport block size lookup table (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).

As to claims 23 and 53, the rejection of claim 1 as listed above is incorporated herein. In addition Zhang-Wikstrom discloses wherein communicating, with the base station during the TTI, comprises a downlink communication, an uplink communication, or both (Wikstrom; Fig.6: S605 discloses DCI. Here Wikstrom is applied for the 1st alternative)

As to claims 29 and 59, the rejection of claim 25 as listed above is incorporated herein. In addition Zhang-Wikstrom discloses, further comprising:
identifying the modulation scheme based at least in part on a base station capability (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).
determining a modulation coding scheme (MCS) index and an allocation of resource blocks (RBs) for the UE based at least in part on the modulation scheme (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).; and
transmitting the MCS index and the allocation of RBs to the UE using the transport block, wherein communicating data on the transport block having the size corresponding to the mapped transport block size value is based at least in part on transmitting the MCS index and .
	
4.	Claim(s) 13-22, 24, 30, 43-52, 54 and 60 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S. Pre-Grant Publication US 2016/0269218 A1 to Zhang et al. (hereinafter Zhang) in view of US Publication US 2019/0200330 to Wikstrom et al. (Herein after Wikstrom)  in view of U.S. Pre-Grant Publication US 2017/0257199 A1 to Sahin et al. (hereinafter Sahlin)

As to claims 13 and 43, Zhang-Wikstrom discloses of receiving DCI that includes the MCS.  Zhang-Wikstrom fails to explicitly disclose of a band associated with MCS. However, Sahin discloses, wherein determining whether the UE is configured with the modulation scheme comprises:
determining whether the UE is configured with the modulation scheme in at least one band associated with a band-of-band combination (BoBC), wherein identifying the plurality of transport block size values is based at least in part on whether the UE is configured with the modulation scheme in the at least one band associated with the BoBC (Sahin; [0038]; [0099]-[0100] discloses a frequency associated with MCS).
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teaching in order to use a particular band associated with frequency or band in order to provide particular service and thus provide a QoS.  

As to claims 14 and 44, the rejection of claim 13 as listed above is incorporated herein. In addition Zhang-Wikstrom -Sahlin discloses further comprising:
identifying a transport block size value based at least in part on a transport block size index and an allocation of resource blocks (RBs) for the TTI (Sahlin; [0038]; [0099]-[0100]); and
scaling the transport block size value by a factor, wherein mapping the scaled transport block size value to the transport block size value of the plurality of transport block size values is based at least in part on the modulation scheme for the BoBC (Sahin; [0038]; [0099]-[0100]).

 	As to claims 15 and 45, the rejection of claim 13 as listed above is incorporated herein. In addition Zhang-Wikstrom -Sahlin discloses further comprising:
determining that the UE is not configured with the modulation scheme in the at least one band or another band associated with the BoBC (Sahlin; [0038]; [0099]-[0100]); and
identifying a transport block size value in a transport block size lookup table based at least in part on the UE not being configured with the modulation scheme in the at least one band or another band associated with the BoBC, wherein identifying the transport block size values further comprises disregarding transport block size values corresponding to the modulation scheme associated with the BoBC (Sahin; [0038]; [0099]-[0100]).

As to claims 16 and 46, the rejection of claim 15 as listed above is incorporated herein. In addition Zhang-Wikstrom -Sahlin discloses further comprising:
scaling the transport block size value associated with the band (Sahin; [0038]; [0099]-[0100]); and


As to claims 17 and 47, the rejection of claim 15 as listed above is incorporated herein. In addition Zhang-Wikstrom -Sahlin discloses further comprising:
scaling the transport block size value associated with the band (Sahin; [0038]; [0099]-[0100]); and
mapping the scaled transport block size value associated with the band to a transport block size value of the plurality of transport block size values in the transport block size lookup table for the band, wherein mapping the scaled transport block size value further comprises disregarding transport block size values in the transport block size lookup table that are related to the modulation scheme associated with the BoBC (Sahlin; [0038]; [0099]-[0100]).

As to claims 18 and 48, the rejection of claim 13 as listed above is incorporated herein. In addition Zhang-Wikstrom -Sahlin discloses further comprising:
determining that the UE is not configured with the modulation scheme for the BoBC (Sahin; [0038]; [0099]-[0100]);
determining that the UE is configured with the modulation scheme for a second BoBC (Sahlin; [0038]; [0099]-[0100]); and 


As to claims 19 and 49, the rejection of claim 18 as listed above is incorporated herein. In addition Zhang-Wikstrom -Sahlin discloses further comprising: scaling the transport block size value associated with the BoBC; and mapping the scaled TBS value, associated with the BoBC, to a transport block size value of the plurality of transport block size values in the transport block size lookup table, the transport block size lookup table including or excluding transport block size values corresponding to the modulation scheme associated with the second BoBC (Sahlin; [0038]; [0099]-[0100]).

As to claims 20 and 50, the rejection of claim 13 as listed above is incorporated herein. In addition Zhang-Wikstrom -Sahlin discloses further comprising:
determining that the UE is configured with the modulation scheme in at least one band associated with the BoBC (Sahlin; [0038]; [0099]-[0100]);
determining that the UE is not configured with the modulation scheme in at least another band associated with the BoBC or for another BoBC, or both (Sahlin; [0038]; [0099]-[0100]); and


As to claims 21 and 51, the rejection of claim 20 as listed above is incorporated herein. In addition Zhang-Wikstrom -Sahlin discloses further comprising:
scaling the transport block size value associated with the at least another band associated with the BoBC or for another BoBC, or both (Sahlin; [0038]; [0099]-[0100]); and
mapping the scaled transport block size value, associated with the at least another band associated with the BoBC or for another BoBC, or both, to a transport block size value of the plurality of transport block size values in the transport block size lookup table, the transport block size lookup table including transport block size values corresponding to the modulation scheme associated with the at least one band associated with the BoBC (Sahlin; [0038]; [0099]-[0100]).

As to claims 22 and 52, the rejection of claim 20 as listed above is incorporated herein. In addition Zhang-Wikstrom -Sahlin discloses further comprising:
scaling the transport block size value associated with the at least another band associated with the BoBC or for another BoBC, or both (Sahlin; [0038]; [0099]-[0100]); and


As to claims 24, 30, 54 and 60, Zhang-Wikstrom discloses TTI.  Zhang-Wikstrom fails to explicitly disclose shortened TTI . However, Sahin discloses 
wherein the TTI comprises a shortened TTI (Sahin; [0040])
It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teaching in order to use the limited resources in an effective way by using shorter TTI

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478